Citation Nr: 1725950	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with history of major depression prior to January 3, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD with history of major depression as of December 14, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to January 2007 and from October 2008 to July 2009.  

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, in pertinent part, denied entitlement to a rating in excess of 30 percent for PTSD with history of major depression.  

An informal hearing conference with a Decision Review Officer (DRO) was conducted in February 2013 in lieu of a formal hearing and a report of that conference has been associated with the file. 

The Veteran previously testified before the Board at a February 2014 Travel Board hearing.  A transcript of that hearing is of record.  In a May 2017 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on her claim. The Veteran responded in May 2017 that she did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

In February 2015, the Board remanded this matter for additional development.  Subsequently, a June 2015 rating decision granted an increased rating of 50 percent for PTSD with major depression effective June 20, 2015.  In November 2015, the Board denied a rating in excess of 30 percent prior to January 3, 2011, granted a rating of 70 percent (but not more) from January 3, 2011 to December 14, 2012 and granted a rating of 50 percent (but no more) from December 14, 2012 for PTSD with history of major depression. 

The Veteran appealed the November 2015 decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in an February 2017 Order, the Court vacated and remanded that portion of the Board's November 2015 decision that denied a rating in excess of 30 percent for the period prior to January 3, 2011 and a rating in excess of 50 percent from December 14, 2012 for PTSD with history of major depression for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues were dismissed.

The issue of entitlement to an increased rating in excess of 50 percent for PTSD with history of major depression as of December 14, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to January 3, 2011, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas is not demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but not higher, for PTSD prior to January 3, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a letter dated December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of her claims.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), personnel records, VA medical treatment records, and lay statements from the Veteran and buddies.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

Neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.


Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's service-connected PTSD is rated as 30 percent disabling for the period prior to January 3, 2011 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is  warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).

Prior to January 3, 2011

The Veteran seeks a disability rating in excess of 30 percent for her PTSD.  She maintains that symptoms of her PTSD have caused significant social and occupational impairment in her employment and family life and thus a higher rating is warranted.  

A November 2009 treatment note describes the Veteran's poor sleep, nightmares and depression.  The Veteran had recently returned from her second tour in Iraq and reported adjusting better than her first tour.  She reported ongoing depression, but seemed to be managing symptoms better than in the past.  The Veteran was diagnosed with depression and assigned a Global Assessment of Functioning (GAF) score of 55.

A March 2010 VA treatment note diagnoses the Veteran with depression.  The social worker assigned the Veteran with a GAF score of 60. 

At a September 2010 VA treatment mental health conference, J.L.K, L.C.S.W. noted that the Veteran briefly moved to California for a new job, but the job did not work out and her son's allergies worsened so she returned to Utah, where she was able to obtain employment.  The Veteran stated that she has had an increase in PTSD symptoms and depression. The Veteran reported difficulty sleeping and violent nightmares that woke her up.  She also reported experiencing brief flashback experiences and fears that her symptoms will have a negative impact on her job.  She stated that she has been more depressed and irritable.  The social worker noted that her symptoms may have been exacerbated by the stress of moving and changing jobs.  The Veteran reported no suicidal ideation or intention.  The Veteran's symptoms were noted as intrusion, avoidance, and hyperarousal.  The Veteran was found to have clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

At an October 2010 PTSD assessment, Dr. T.M.M., psychiatrist, noted that the Veteran has nine siblings and three children.  She described a close relationship with her family members, reporting that she stays in contact with them over the phone as well as trips to visit them.  She did not experience any conflicts or behavioral issues at work, was able to get along with others and do her job, and was able to "go beyond what [she was] asked to do" at work.  The Veteran was neatly groomed and casually dressed, that she appeared calm, and that she was cooperative.  She was alert, fully oriented, and spoke with an appropriate tone, volume, rate, and cadence.  Her mood was "positive" at the time of an October 2010 examination, but she was burned out and stressed about various circumstances in her life, including stress about sleep, finances, and her son's health.  Her affect was congruent to her thought content, her thought content and process were within normal limits, and she did not experience any homicidal ideation or auditory/visual hallucinations.  

At the October 2010 PTSD assessment, the Veteran endorsed depression, fatigue, decreased motivation and feeling as though she is moving more slowly.  The Veteran described re-experiencing symptoms, avoidance, and hyperarousal.  She was diagnosed with PTSD with difficulty in the areas related to social and occupational functioning.  The examiner assigned the Veteran with a GAF score of 50.  

In a November 2010 VA treatment note, the Veteran reported frequent nightmares in which someone is trying to harm her.  J.L.S., L.C.S.W. noted that the Veteran tends to minimize her stressors and symptoms as the Veteran explains that she is trying to "move beyond" what happened.  The Veteran was diagnosed with depression and probable PTSD.  A GAF score of 50 was assigned. 

In a December 2010 statement, the Veteran reported stressful incidents occurring for the previous 6 months.  She described "crazy and stressful" nightmares.  She stated that she dreams of war and capture with torture.  She reported waking up sweating, difficulty falling asleep and staying asleep, feeling emotionally depressed and drained, and an inability to socialize. 

The Board has considered the evidence of record in light of the criteria noted above, and finds that the symptoms of the Veteran's service-connected PTSD prior to January 3, 2011 have more nearly approximated the criteria for a higher 50 percent rating.  

In granting a higher 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

In this regard, the Veteran's PTSD symptoms prior to January 3, 2011 were manifested, primarily, by: depression, stress, nightmares, sleep impairment, flashbacks, intrusive thoughts, irritability, loss of interest in activities, impaired concentration, hypervigilance, a hyper startled response, decreased socialization, and possible occasional panic attacks (described as heart pounding, trouble breathing, and sweating when reminded of traumatic events).  The Board finds that symptomatology is consistent with occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

In addition, the Board has considered that the Veteran was assessed with a GAF score of 50 in October and November 2010.  A GAF score ranging between 41 and 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  These scores are largely consistent with the assignment of a 50 percent disability rating for the period prior to January 3, 2011.

However, the Board emphasizes that prior to January 3, 2011 the evidence does not show that the Veteran had suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  The evidence of record does not show symptoms with deficiencies in most areas to warrant a 70 percent rating.  Furthermore, the evidence does not show total occupation and social impairment to warrant a 100 percent rating.


Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD for the period prior to January 3, 2011 are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 50 percent, but not higher, for PTSD for the period prior to January 3, 2011 is granted.


REMAND

Unfortunately, another remand is warranted to ensure that there is a complete record upon which to decide the remaining claim of entitlement to a rating in excess of 50 percent for PTSD for the period as of December 14, 2012.  

Initially, the Board notes that the record indicates that the Veteran receives ongoing psychotherapy at a VA medical center.  However, the most recent VA treatment records associated with the claims file are dated June 2015.  As such, all relevant ongoing medical records should be obtained in order to determine the current severity of the Veteran's psychiatric disability.  Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
In addition, while on remand, the Veteran must be afforded a new VA examination to address the current severity of her PTSD.  While the June 2015 VA PTSD examination is not stale, in light of the ongoing VA treatment for her service-connected PTSD disability, the Board finds that a new VA examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records pertaining to the Veteran's PTSD.  

2.  Then, schedule the Veteran for a VA examination to assess the current severity of her psychiatric disability.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies, to include psychological testing if appropriate, should be accomplished and all clinical findings reported in detail. 
The examiner should provide the current findings regarding all symptoms associated with the Veteran's service-connected PTSD disability and should opine as to their severity.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


